DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/10/2021 and 08/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 10-12, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walrath, US-20130205139-A1 (hereinafter “Walrath ‘139”) in view of Sugahara et al., US-20120008772-A1 (hereinafter “Sugahara ‘772”).
Per claim 1 (independent):
Walrath ‘139 discloses: A data decryption system, comprising:
an address checking circuit configured to receive an address through an address channel; an encryption/decryption processor; and
(FIG. 1, [0008], the storage device controller 104 can provide a storage device address 110 (an address) to access a location of the storage device 106.; [0012], The storage device controller 104 includes an encryption module 116 (an encryption processor) to encrypt (un-encrypted) write data, and a decryption module 118 (a decryption processor) to decrypt encrypted read data 114 (a data decryption system); [0022], The address scrambling can be performed by an address scrambler 126 in the storage device controller 104; In FIG. 1, note that an address would be received from the storage device requestor 102 through an address channel and be inputted to the key mixer 124 as address information for generating the storage device address 110.);
a computation circuit coupled to the encryption/decryption processor, wherein the computation circuit is configured to receive a reading data of the address from a storage device through a data channel in a first duration (FIG. 1, [0008], the storage device controller 104 can provide a storage device address 110 (the address) to access a location of the storage device 106 … If data is read from a location of the storage device 106 (a storage device) that is protected by encryption, the corresponding read data 114 (a reading data) is encrypted read data.; [0012], The storage device controller 104 includes an encryption module 116 (the encryption processor) to encrypt (un-encrypted) write data, and a decryption module 118 (the decryption processor) to decrypt encrypted read data 114; [0007], A storage device bus 108 interconnects the storage device controller 104 and storage device 106 … includes a control portion (for carrying control signals), an address portion (for carrying address signals), and a data portion (for carrying data read from or written to the storage device 106; a data channel).);
wherein the encryption/decryption processor computes a second key according to a first key and the address, and the second key is configured to decrypt the reading data ([0013], the key (the second key) provided to the encryption module 116 and decryption module 118 can be a mixed key output by a key mixer 124. The key mixer 124 mixes a data key 120 (a first key) from the key storage 122 with address information (the address) to output the mixed key (the second key).).

Walrath ‘139 does not disclose that the time measurements such as the first and second duration are associated with the output of the mixed key, i.e. “the second key” but Sugahara ‘772 discloses: wherein the encryption/decryption processor computes a second key in a second duration according to a first key, and the second key is configured to decrypt the reading data, wherein the first duration overlaps with the second duration (FIG. 11, [0155], an operation of the memory device 1020A; [0158], In step SP1102 … initial key information is generated based on the hardware key 1211 (a first key); [0163], the command … is a read-out command, the command discrimination part 1214 gives a read­out instruction signal and read-out address data (of a reading data) to the storage part 1200, and gives generation instruction of key information to the key generation part 1212A. As a result, in the memory device 1020A, the data read-out processing (taking the first duration) … and a series of key update processing (taking the second duration)… are concurrently executed, i.e. the two processes would be at least partially overlapping; [0168], step SP1110 … the key information is updated (a second key is computed) … the data conversion circuit 1213 is allowed to perform the encryption and decryption (decrypt the reading data) using the new key information.; [0169], Such a series of key update processing steps ( step SP1109 and step SP1110) are executed in the latency time period for reading out data.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrath ‘139 with the parallel execution of a data reading process and a key update process with which the read data is to be encrypted/decrypted as taught by Sugahara ‘772 because this can prevent a reduction in the throughput of the information processing apparatus and the memory information protection system which may otherwise be caused by an increase in the processing time required for the key update processing [0151].  Additionally, Sugahara ‘772 is analogous to the claimed invention because it teaches an operation of the memory device encrypting/decrypting data FIG. 11.

Per claim 2 (dependent on claim 1):
Walrath ‘139 in view of Sugahara ‘772 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Walrath ‘139 does not disclose but Sugahara ‘772 discloses: The data decryption system of claim 1, wherein the first duration partially or completely overlaps with the second duration (FIG. 11, [0163], in the memory device 1020A, the data read-out processing (taking the first duration) … and a series of key update processing (taking the second duration) … are concurrently executed.).

Per claim 7 (dependent on claim 2):
Walrath ‘139 in view of Sugahara ‘772 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference.
Walrath ‘139 discloses: The data decryption system of claim 2, wherein the encryption/decryption processor generates the second key according to a block address of a plurality of blocks of the storage device, wherein the second key is configured to decrypt one of the plurality of blocks by the computation circuit (FIG. 1, [0013], The key mixer 124 mixes a data key 120 from the key storage 122 with address information to output the mixed key (the second key); FIG. 2, [0032], a memory controller 202 (the data decryption system) that is connected to a memory device 204 (the storage device); [0033], a key mixer such as the key mixer 124 of FIG. 1 can be added to the memory controller 202 of FIG. 2; [0038], The encryption or decryption applied by the encryption module 212 and decryption module 216 (encryption/decryption processor) can be based on a data key stored in key storage 220 … store multiple data keys … different memory regions of the memory device 204 (a block address of a plurality of blocks of the storage device) can be encrypted using different data keys; Note that the mixed key (the second key) would be generated using different data keys corresponding to different memory regions along with corresponding address information since the key mixer 124 can be applied to the structure of FIG. 2.).

Per claim 10 (dependent on claim 1):
Walrath ‘139 in view of Sugahara ‘772 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Walrath ‘139 discloses: The data decryption system of claim 1, further comprising: a register coupled to the encryption/decryption processor, wherein the register is configured to store the first key ([0013], Alternatively, the key provided to the encryption module 116 and decryption module 118 can be a mixed key output by a key mixer 124. The key mixer 124 mixes a data key 120 (a first key) from the key storage 122 (a register) with address information to output the mixed key; [0021], The key storage 122 can be a write-only/write-once storage device (e.g., register).).

Per claim 11 (independent):
Walrath ‘139 discloses: A data decryption method, comprising:
transmitting an address through an address channel to an address checking circuit and a storage device;
receiving a reading data of the address from the storage device through a data channel in a first duration; and
(FIG. 1, [0022], The address scrambling can be performed by an address scrambler 126 in the storage device controller 104; Note that the storage device requestor 102 would transmit an address (an address) to the storage device controller 104 (including an address checking circuit) (through an address channel), where the received address is to be scrambled.; [0008], the storage device controller 104 can provide a storage device address 110 (the address) to access a location of the storage device 106 (a storage device) … If data is read from a location of the storage device 106 (the storage device) that is protected by encryption, the corresponding read data 114 (a reading data) is encrypted read data.; [0007], A storage device bus 108 interconnects the storage device controller 104 and storage device 106 … includes a control portion (for carrying control signals), an address portion (for carrying address signals), and a data portion (for carrying data read from or written to the storage device 106; a data channel).).
computing a second key according to a first key and the address ([0013], Alternatively, the key (a second key) provided to the encryption module 116 and decryption module 118 can be a mixed key output by a key mixer 124. The key mixer 124 mixes a data key 120 (a first key) from the key storage 122 with address information (the address) to output the mixed key (the second key).).

Walrath ‘139 does not disclose but Sugahara ‘772 discloses: computing a second key in a second duration according to a first key, wherein the first duration overlaps with the second duration (FIG. 11, [0155], an operation of the memory device 1020A; [0158], In step SP1102 … initial key information is generated based on the hardware key 1211 (a first key); [0163], the command … is a read-out command, the command discrimination part 1214 gives a read­out instruction signal and read-out address data to the storage part 1200, and gives generation instruction of key information to the key generation part 1212A. As a result, in the memory device 1020A, the data read-out processing (taking the first duration) … and a series of key update processing (taking the second duration) … are concurrently executed, i.e. the two processes would be at least partially overlapping; [0168], step SP1110 … the key information is updated (a second key is computed).).

Per claim 12 (dependent on claim 11):
Walrath ‘139 in view of Sugahara ‘772 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Per claim 17 (dependent on claim 11):
Walrath ‘139 in view of Sugahara ‘772 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 7.

Per claim 20 (dependent on claim 11):
Walrath ‘139 in view of Sugahara ‘772 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 10 and the claim(s) is/are rejected for the reasons detailed with respect to claim 10.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walrath ‘139 in view of Sugahara ‘772 as applied to claims 2 and 12 above, and further in view of Guthrie et al., US-20120179876-A1 (hereinafter “Guthrie ‘876”).
Per claim 3 (dependent on claim 2):
Walrath ‘139 in view of Sugahara ‘772 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference.
Walrath ‘139 discloses: The data decryption system of claim 2, wherein a target identifier which corresponds to the address is transmitted to the address checking circuit through the address channel, and the data decryption system further comprises: a memory coupled to the address checking circuit and the encryption/decryption processor (FIG. 1, [0022], the storage device address 110 provided by the storage device controller 104 to access a location in the storage device 106 (a memory) … The address scrambling can be performed by an address scrambler 126 in the storage device controller 104.; Note that the storage device requestor 102 would transmit an address (the address) to the storage device controller 104 (including the address checking circuit) (through an address channel), where the received address is to be scrambled; [0012], The storage device controller 104 includes an encryption module 116 (the encryption processor) to encrypt (un-encrypted) write data, and a decryption module 118 (the decryption processor) to decrypt encrypted read data 114 (the data decryption system).; [0018], In the key mixer 124, the address information that is mixed with the data key 120 can include … (1) at least a portion of an initial (un­scrambled) physical address (a target identifier) provided by the storage device requestor 102.).

Walrath ‘139 in view of Sugahara ‘772 does not disclose but Guthrie ‘876 discloses: wherein the memory is configured to store the target identifier in a queue ([0007], a method of processing store requests in a data processing system includes enqueuing a store request in a store queue (a queue) of a cache memory (the memory) of the data processing system. The store request identifies a target memory block by a target address and specifies store data.; FIG. 3 and 4, [0027], L2 cache 230 (the memory) has an L2 store queue (L2 STQ) 304 (the queue) for buffering store and barrier requests … The buffer storage for each hardware thread includes multiple entries 400 … the fields of each entry 400 include … an address (ADDR) field 404 for holding the target address (the target identifier).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrath ‘139 in view of Sugahara ‘772 with the storing of store requests holding target addresses (and barrier requests) in a store queue of a cache memory as taught by Guthrie ‘876 because it would improve efficiencies in the handling of memory access operations by the cache memories supporting multi processors since it can mitigate the pipeline stalls within the processors by enforcing a desired ordering among the memory access operations based on placing barrier instructions between store requests within the instruction sequence in a proper way [0005-0007].  Additionally, Guthrie ‘876 is analogous to the claimed invention because it teaches a method of processing store requests in a data processing system includes enqueuing a store request in a store queue of a cache memory of the data processing system [ABSTRACT].

Per claim 13 (dependent on claim 12):
Walrath ‘139 in view of Sugahara ‘772 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 3 and the claim(s) is/are rejected for the reasons detailed with respect to claim 3.

Claim(s) 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walrath ‘139 in view of Sugahara ‘772 and Guthrie ‘876 and KIM et al., US-20200356495-A1 (hereinafter “KIM ‘495”).
Per claim 4 (dependent on claim 3):
Walrath ‘139 in view of Sugahara ‘772 and Guthrie ‘876 discloses the elements detailed in the rejection of claim 3 above, incorporated herein by reference.
Walrath ‘139 in view of Sugahara ‘772 and Guthrie ‘876 does not disclose but KIM ‘495 discloses: The data decryption system of claim 3, wherein the computation circuit further comprises:
an XOR circuit coupled to the encryption/decryption processor, wherein the XOR circuit is configured to generate a decrypted data according to the second key and the reading data in a third duration, wherein the third duration follows the first duration or the second duration
(FIG. 3, [0038], the random encryption key generator 117 of the memory controller 110 may generate encryption keys (the second key) in step S301.; [0050], The encrypted data DATA_Encrypted (the reading data) may then be transferred from the memories 151 to 158 to the memory controller 110 (the data decryption system) in step S357.; [0051], The decryption circuit 121 of the memory controller 110 may decrypt the encrypted data DATA_Encrypted that are read from the memories 151 to 158 … decrypt the encrypted data DATA_Encrypted transferred from the memory 151 by performing an XOR operation (an XOR circuit) on the encrypted data DATA_Encrypted (the reading data) and the encryption key (the second key).; Note that the reading data transfer would be completed in a third time duration, which is subsequent to the generation of encryption keys, i.e. the second duration.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrath ‘139 in view of Sugahara ‘772 and Guthrie ‘876 with the decryption of read (encrypted) data via an XOR operation by using the stored encryption keys as taught by KIM ‘495 because the XOR based encoder/decoder is perfectly balanced, i.e. equally likely to be 0 or 1 and provide less latency time for processing the read data because of the storing of the encryption keys prior to cryptographic operations.  Additionally, KIM ‘495 is analogous to the claimed invention because it teaches the memory controller including a random encryption key generator and a decryption circuit [0020].

Per claim 5 (dependent on claim 4):
Walrath ‘139 in view of Sugahara ‘772 and Guthrie ‘876 and KIM ‘495 discloses the elements detailed in the rejection of claim 3 above, incorporated herein by reference.
Walrath ‘139 discloses: The data decryption system of claim 4, wherein the computation circuit further comprises: an identification circuit configured to read the target identifier (FIG. 1, [0022], the storage device address 110 provided by the storage device controller 104 to access a location in the storage device 106; [0012], The storage device controller 104 includes … a decryption module 118 to decrypt encrypted read data 114 (the data decryption system).; [0018], In the key mixer 124, the address information that is mixed with the data key 120 can include … (1) at least a portion of an initial (un­scrambled) physical address (the target identifier) provided by the storage device requestor 102.).
Walrath ‘139 discloses that the physical address (the target identifier) included in the address information is to be read from outside of the memory rather than the queue from the memory but Guthrie ‘876 discloses: an identification circuit configured to read the target identifier of the queue from the memory to generate an indication signal (FIG. 6, [0033], a STQ controller 420 (an identification circuit) dequeues (read) a non-speculative request from the buffer storage of a thread in an L2 STQ 304 (the memory; located in the L2 Cache 230, See FIG.3) … A non-speculative entry is one that contains either (1) a barrier request … or (2) a store request; [0035], block 630, if the request buffered in the entry 400 of L2 STQ 304 (the queue) selected for processing is a store request and not a barrier request, STQ controller 420 places a dispatch request (an indication signal) identifying the target address (the target identifier) of the store request in dispatch pipeline 306 … determines whether or not the target address of the dispatch request collides with (i.e., matches) a target address of a request already being processed.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrath ‘139 in view of Sugahara ‘772 and KIM ‘495 with the dequeuing of the store requests in the L2 STQ (the queue) to generate the dispatch request which causes a cache array to be updated as taught by Guthrie ‘876 because it would improve efficiencies in the handling of memory access operations such as update by the cache memories due to the detection of an address collision caused by a request already being processed [0035].

Per claim 14 (dependent on claim 13):
Walrath ‘139 in view of Sugahara ‘772 and Guthrie ‘876 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 4 and the claim(s) is/are rejected for the reasons detailed with respect to claim 4.

Per claim 15 (dependent on claim 14):
Walrath ‘139 in view of Sugahara ‘772 and Guthrie ‘876 and KIM ‘495 discloses the elements detailed in the rejection of claim 14 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 5 and the claim(s) is/are rejected for the reasons detailed with respect to claim 5.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walrath ‘139 in view of Sugahara ‘772 and Guthrie ‘876 and KIM ‘495 as applied to claims 5 and 15 above, and further in view of Hauge et al., US-20060269063-A1 (hereinafter “Hauge ‘063”).
Per claim 6 (dependent on claim 5):
Walrath ‘139 in view of Sugahara ‘772 and Guthrie ‘876 and KIM ‘495 discloses the elements detailed in the rejection of claim 3 above, incorporated herein by reference.
Walrath ‘139 in view of Sugahara ‘772 and Guthrie ‘876 does not disclose but KIM ‘495 discloses: The data decryption system of claim 5, wherein the computation circuit further comprises: a memory controller configured to receive the decrypted data from the XOR circuit ([0051], The decryption circuit 121 of the memory controller 110 may decrypt the encrypted data DATA_Encrypted that are read from the memories 151 to 158 … decrypt the encrypted data DATA_Encrypted transferred from the memory 151 by performing an XOR operation (the XOR circuit) on the encrypted data DATA_Encrypted and the encryption key.).
Walrath ‘139 in view of Sugahara ‘772 and Guthrie ‘876 and KIM ‘495 does not disclose but Hauge ‘063 discloses: a multiplexer configured to receive the decrypted data, receive the reading data from the storage device, and output one of the decrypted data and the reading data according to the indication signal (FIG. 18, [0112], the first decryption engine 184; [0114], The multiplexer 206 passes all packets from the memories 202 and 204 to the memory 208 and to the decryption block 210. These packets include program packets (one or more of which may be encrypted) … The decryption block 210 uses the decrypted program keys PK to decrypt all packets that it receives and supplies the decrypted packets (the decrypted data) to the multiplexer 212 (a multiplexer). The multiplexer 212, in response to a decryption flag (the indication signal) from the PID filter 182, selects only the decrypted packets from the decryption block 210 which correspond to the selected program or programs that were to be decrypted. All other packets (those that do not correspond to the program to be decrypted; the reading data) are selected by the multiplexer 212 from the memory 208 (the storage device).). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrath ‘139 in view of Sugahara ‘772 and Guthrie ‘876 and KIM ‘495 with the multiplex of encrypted packets and decrypted packets to be chosen based on the decryption flag along with the decrypted program keys as taught by Hauge ‘063 because it would protect contents on the fly based on the decryption flag by selectively choosing encrypted or decrypted packets via a multiplexer. Additionally, Hauge ‘063 is analogous to the claimed invention because it teaches a decryption engine including memories and multiplexers [0112].

Per claim 16 (dependent on claim 15):
Walrath ‘139 in view of Sugahara ‘772 and Guthrie ‘876 and KIM ‘495 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 6 and the claim(s) is/are rejected for the reasons detailed with respect to claim 6.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walrath ‘139 in view of Sugahara ‘772 as applied to claims 1 and 11 above, and further in view Axnix et al., US- 9432183-B1 (hereinafter “Axnix ‘183”).
Per claim 8 (dependent on claim 1):
Walrath ‘139 in view of Sugahara ‘772 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Walrath ‘139 discloses: The data decryption system of claim 1, wherein the storage device comprises a segment, and the encryption/decryption processor is further configured to: 
generate a first segment key according to a first address of the segment and the first key, wherein the first segment key is configured to decrypt data of the first address; and 
(FIG. 1, [0008], the storage device controller 104 can provide a storage device address 110 to access a location (of a segment) of the storage device 106; [0012], The storage device controller 104 includes an encryption module 116 (the encryption processor) to encrypt (un-encrypted) write data, and a decryption module 118 (the decryption processor) to decrypt encrypted read data 114 (the data decryption system); [0013], The key mixer 124 mixes a data key 120 (the first key) from the key storage 122 with address information (a first address of the segment) to output the mixed key (a first segment key).).
Walrath ‘139 is not clear that “a second address of the segment” is associated with the “generation of a second segment key” though the storage device address 110 can indicate a plurality of locations in the storage device 106, which results in different mixed keys used for encryption/decryption at each location, because the different mixed keys would represent each different segment, not the same segment.
 Walrath ‘139 in view of Sugahara ‘772 does not disclose but Axnix ‘183 discloses: generate a first segment key according to a first address of the segment wherein the first segment key is configured to decrypt data of the first address; and 
generate a second segment key according to a second address of the segment wherein the second segment key is configured to decrypt data of the second address (FIG. 6, [Col. 5], ll. 19-37, in the memory 60, step S122 the appropriate memory encryption key 42 is loaded from the segment table 82 … In step S124, if the memory encryption key 42 for the memory segment is set … the data are decrypted (decrypt data of the first and second address) with the memory encryption key 42 (the first and second segment key) in order to read the data; FIG. 9., [Col. 6], ll. 15-29, The memory 60 may be divided into a firmware region 70, as well as a memory segment region 66. The memory segment table 82 with segment numbers (in the table as 1, 2) … the pointer 88 (in the table as ptr1), as well as the page table 84 with page addresses 34 (in the table as 0x4567, 0x7890), memory encryption keys 42 (in the table as 0x2345, or a segment key), and the encryption type 52 (in the table as AES, or default); Note that the ptr1 of the segment “2” (the segment) in the SEG column points to the page table 84 including the first address and second address as 0x4567 and 0x7890 respectively and accordingly, the first segment key and second segment key as 0x2345 and SEG.key.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Walrath ‘139 in view of Sugahara ‘772 with the decryption of data based on the memory structure including the segment divided into different pages that is accessible by different addresses with each corresponding memory encryption keys as taught by Axnix ‘183 because it would fine-tune encryption/decryption methods based on each different memory region. Additionally, Axnix ‘183 is analogous to the claimed invention because it teaches a memory layout, where memory may be divided into a firmware region, as well as a memory segment region [FIG. 9].

Per claim 18 (dependent on claim 11):
Walrath ‘139 in view of Sugahara ‘772 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 8 and the claim(s) is/are rejected for the reasons detailed with respect to claim 8.

Allowable Subject Matter
Claim(s) 9 and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499